Citation Nr: 0403548	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  95-28 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
shoulders and elbows, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for hemorrhoids with 
anal stricture, currently rated as noncompensably disabling.

4.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right thigh, currently rated as 
noncompensably disabling. 

5.  Entitlement to an increased rating for residuals of a 
fracture of the left fifth metatarsal, currently rated as 10 
percent disabling.

6.  Entitlement to an increased rating for multiple left 
ankle strains, currently rated as 20 percent disabling.

7.  Entitlement to an increased rating for residuals of an 
injury to the pelvis, currently rated as noncompensably 
disabling.

8.  Entitlement to increased rating for residuals of right 
inguinal hernia, currently rated as noncompensably disabling.

9.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active duty from June 1950 to July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied increased ratings for the 
above-named disabilities.  The veteran filed a timely appeal.  
In an August 1995 rating decision, the RO granted an 
increased rating of 20 percent for the veteran's 
hypertension.  In a May 2003 rating decision, the RO granted 
the following increased ratings:  20 percent for multiple 
left ankle strains, 10 percent for residuals of a fracture of 
the left fifth metatarsal, and 10 percent for bilateral 
hearing loss.

This appeal is REMANDED  to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

Upon a review of the record, the Board finds that additional 
development is necessary regarding the claims on appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (wherein the United States Court of Appeals for 
Veterans Claims (Court) held that a notice consistent with 
VCAA, and 38 U.S.C.A. § 5103(1) and 38 C.F.R. § 3.159(b), 
must (1) inform the claimant of the information and evidence 
not of record which is necessary to substantiate each claim; 
(2) inform the claimant of the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
submit.  The notice must also request or tell the claimant to 
provide any evidence in his/her possession which pertains to 
a claim on appeal.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. May 
1, 2003). 

The record does not reflect the veteran was provided proper 
notice of the VCAA with regard to his claims for increased 
ratings.  This should be accomplished prior to a final 
decision on the merits of the claims.

Under the circumstances, this case is REMANDED for the 
following:  

1.  The RO should review the complete 
claims file and undertake any indicated 
notice or development consistent with the 
VCAA.  Such action should include notice 
of the information and evidence not of 
record that is necessary to substantiate 
the claims; notice of information and 
evidence VA will obtain, and the 
appellant must obtain, and request the 
appellant provide VA with all relevant 
evidence and argument pertinent to the 
claims on appeal.  

2.  If additional evidence is received, 
the RO should readjudicate the claim(s).  
If the benefit(s) sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case must recite all the applicable 
laws and regulations, including those 
pertaining to the VCAA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

